DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 07 January 2022.  Claims 1, 2, 4-6, 8-11, 13-15, 17, and 18 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4, 14, 17, and 18, as well as the cancellation of claims 3 and 16.

Claim Objections
Claims 1, 14, and 18 are objected to because of the following informalities:
In claim 1, line 5: “user’s eyes” should apparently read --a user’s eyes--.
In claim 14, line 8: “user’s eyes” should apparently read --a user’s eyes--.
In claim 18, line 5: “user’s eyes” should apparently read --a user’s eyes--.
In claim 18, lines 19-21 (last three lines) should apparently be deleted, as they are a substantial duplicate of the limitations recited in lines 11-13.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Reen et al. (U.S. Pub. No. 2018/0339127 A1; hereinafter known as “Van Reen”) in view of Brainard (U.S. Pub. No. 2001/0056293 A1) and Parker et al. (U.S. Pub. No. 2017/0361124 A1; hereinafter known as “Parker”).
Regarding claim 1, Van Reen discloses a circadian rhythm correcting apparatus (Abstract) comprising: a bio-illuminance measurer configured to measure bio-illuminance of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), a light source configured to irradiate light of a circadian wavelength band toward a ganglion cell, a light source driver configured to drive the light source by supplying power to the light source, and a controller configured to control the light source driver on the basis of the bio-illuminance measured by the bio-illuminance measurer, wherein the controller compares the bio-illuminance with reference bio-illuminance and outputs a control signal corresponding to a value of a difference between the bio-illuminance and the reference bio-illuminance to the light source driver ([0009]-[0012]; [0018]; [0027]-[0029]; [0052]; [0056]-[0059]; [0070]; [0074]; [0078]; [0095]; [0098]; [0102]; [0106]-[0109]; the system measures ambient or other bio-illumination, which it modifies/supplements/corrects/compensates for by driving the light source so as to maintain a reference bio-illuminance based upon an illumination recipe/prescription). 
Van Reen fails to disclose that the bio-illuminance measurer uses a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls the circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, as well as that the light source is configured to be disposed 
The combination of Van Reen and Brainard fails to expressly disclose that the light source is configured to be disposed around a user’s eyes, though Van Reen does teach that the system may comprise eyewear ([0084]; claim 12). Parker discloses a similar light emitting system (Abstract) wherein the light source may be a lighting fixture or lamp, or can be disposed around a user’s eyes in order to preferentially send light in the user’s eyes ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen and Brainard so that the light source is also configured to be disposed around the user’s eyes, as taught by Parker, in order to preferentially send light in the user’s eyes.
Regarding claim 2, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the controller compares the bio-illuminance with reference bio-illuminance and drives the 
Regarding claim 4, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the light source driver adjusts an amount or application time of the power supplied to the light source on the basis of the control signal ([0008]-[00011]; [0016]; [0027]).
Regarding claim 5, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the reference bio-illuminance is an illuminance value required to maintain a regular circadian rhythm and varies according to a circadian time ([0016]-[0020]; [0056]; [0079]).
Regarding claim 6, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the circadian wavelength band is in a range of 400 nm to 550 nm (Figs. 2, 4; [0008]; [0059]-[0060]; [0105]).
Regarding claim 8, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Brainard further discloses that the hormone that controls the circadian rhythm is melatonin (Fig. 11; [0019]-[0021]; [0050]).
Regarding claim 14, Van Reen discloses a circadian rhythm correcting method (Abstract) comprising: measuring bio-illuminance of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), outputting a control signal on the basis of the measured bio-illuminance, driving a light source by supplying power to the light source on the basis of the control signal, and irradiating light of a circadian wavelength band 
Van Reen fails to disclose the measuring using a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls the circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, as well as that the light source is configured to be disposed around a user’s eyes.  Brainard discloses a circadian rhythm correcting method (Abstract) comprising measuring illuminance using a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls a circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, in order to quantify and match circadian sensitivity wavelengths (Fig. 11; [0032]; [0038]-[0039]; [0052]-[0053]; claim 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Reen by using a circadian lambda filter, as taught by Brainard, in order to quantify and match circadian sensitivity wavelengths.

Regarding claim 15, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses comparing the bio-illuminance with reference bio-illuminance and outputting the control signal when the bio-illuminance is lower than the reference bio-illuminance (Figs. 8, 13; [0017]-[0019]; [0056]; [0059]; [0101]-[0104]).
Regarding claim 17, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses adjusting an amount or application time of the power supplied to the light source on the basis of the control signal ([0008]-[0009]; [0016]; [0027]).
Regarding claim 18, Van Reen discloses a circadian rhythm correcting apparatus (Abstract) comprising: a bio-illuminance measurer configured to measure bio-illuminance of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), a light source configured to irradiate light of a circadian wavelength band toward a ganglion cell, a light source driver configured to drive the light source by supplying 
Van Reen fails to disclose that the bio-illuminance measurer uses a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls the circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, as well as that the light source is configured to be disposed around a user’s eyes.  Brainard discloses a circadian rhythm correcting apparatus (Abstract) comprising an illuminance measurer that measures illuminance using a circadian lambda filter that passes the external light according to a circadian sensitivity 
The combination of Van Reen and Brainard fails to expressly disclose that the light source is configured to be disposed around a user’s eyes, though Van Reen does teach that the system may comprise eyewear ([0084]; claim 12).  Parker discloses a similar light emitting system (Abstract) wherein the light source may be a lighting fixture or lamp, or can be disposed around a user’s eyes in order to preferentially send light in the user’s eyes ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen and Brainard so that the light source is also disposed around the user’s eyes, as taught by Parker, in order to preferentially send light in the user’s eyes.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Reen, Brainard, and Parker as applied to claim 1 above, and further in view of Oh et al., “Healthy, natural, efficient and tunable lighting: four-package white LEDs for optimizing the circadian effect, color quality and vision performance,” Light Sci. Appl., 3, e141, 2014 (hereinafter known as “Oh”; cited in Van Reen).

Regarding claim 10, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, but fails to disclose that the light source irradiates the light of the circadian wavelength band toward the ganglion cell such that a melatonin suppression rate in an activity time zone becomes 80% or more.  Oh discloses a circadian rhythm correcting apparatus (Abstract) that irradiates light of a circadian wavelength band wherein white LEDs at a CCT of 10,000 K can mimic daylight and provide controllable circadian effects (Introduction; Materials and Methods).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen, Brainard, and Parker with the light source taught by Oh in order to mimic daylight and provide 
Regarding claim 11, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the light source irradiates the light of the circadian wavelength band toward the ganglion cell such that a circadian action factor is 0.8 or more in an activity time zone (Fig. 13).  The combination of Van Reen, Brainard, and Parker fails to disclose that the bio-illuminance is in a range of 350 blx to 1500 blx.  Oh discloses a circadian rhythm correcting apparatus (Abstract) that irradiates light of a circadian wavelength band wherein white LEDs at a CCT of 10,000 K can mimic daylight and provide controllable circadian effects, and wherein external light may be in a range of 350 blx to 1500 blx (Introduction; Materials and Methods).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen, Brainard, and Parker with the light source and external light range taught by Oh in order to mimic daylight and provide controllable circadian effects.  The present specification also teaches that white light with a CCT of 10,000 K provides a bio-illuminance of 350-1500 blx.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Reen, Brainard, and Parker as applied to claim 1 above, and further in view of Lee (U.S. Pub. No. 2016/0027282 A1).  The combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, but fails to disclose an alarm part .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn.
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that Van Reen fails to teach a bio-illuminance measuring device for measuring bio-illuminance.  The examiner disagrees.  As detailed supra and previously, the cited portions of Van Reen teach measuring external light, which includes calculations of melatonin/circadian and photopic spectra, along with circadian efficiency of radiation and circadian action factor.  Applicant also argues that none of the cited references teach comparing measured bio-illuminance with a reference bio-illuminance for outputting a control signal corresponding to a value of the difference in this comparison.  The examiner again 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791